DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed March 11, 2022 and Request for Continued Examination filed April 19, 2022 are received and entered.
2.	Claims 1,9, 12 – 24, and 27 are amended.  Claims 25 and 26 are cancelled.  Claims 31 – 32 are newly added.  Claims 1 – 24 and 27 – 32 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 24 and 27 – 32 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 24 and 27 – 32 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Lemay et al. (U.S. Pub. 2021/0191600), Buck (U.S. Pub. 2014/0201844), Clement et al. (U.S. Pub. 2018/0107839), Kanda (U.S. Pub. 2020/0241647), Carey et al. (U.S. Pub. 2019/0108623), Weiss et al. (U.S. Pub. 2016/0188886), and Nishi et al. (U.S. Patent 9,952,657).
Regarding claim 1, neither Lemay nor Buck nor Clement nor Kanda nor Carey nor Weiss nor Nishi teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“rendering, by the extended reality device, a virtual control interface within the mapped scene, the virtual control interface being rendered according to a configuration comprising a first size, a first position relative to the pose of an extended reality device, a first ordering of input elements, and a first number of input elements;
determining, by the extended reality device, a privacy condition in the physical environment based on sensor data from one or more sensors of the extended reality device, the privacy condition being associated with a presence in the physical environment of at least one of a person, one or more recording devices, and one or more objects that enable viewing access to one or more regions in the physical environment from outside of the physical environment; and
in response to determining the privacy condition in the physical environment, adjusting, by the extended reality device, the configuration of the virtual control interface rendered by the extended reality device, the adjusted configuration comprising at least one of a second size, a second ordering of input elements, a second number of input elements, and a second position relative to the pose of the extended reality device and different from the first position.”
Regarding claims 13 and 27, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 12, 14 – 24, and 28 – 32, these claims are allowed based on their respective dependence from claims 1, 13, and 27.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626